DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-11, 33-35, 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. “The effect of Al content, substrate temperature and nitrogen flow rate on optical band gap and optical features of nano structured TiAIN thin films prepared by reactive 
INDEPENDENT CLAIM 1:
Regarding claim 1, Jalali et al. tech a method of imparting color (Page 1 -For instance, the color of TiAIN thin films can be varied from golden to dark blue) to a metal substrate or glass (Page 2 - quartz., .understood by the examiner to be Fused quartz or fused silica is glass consisting of silica in amorphous (non-crystalline) form), the method comprising: depositing an electrically conductive colored coating (Pages 1-2 - TiAIN) onto a surface of the metal substrate or glass (Page 2 - (Page 2 - quartz., .understood by the examiner to be Fused quartz or fused silica is glass consisting of silica in amorphous (non-crystalline) form), to a thickness from “about” 10 nm to “about” 90 nm (Page 2 - “About 100 nm”), wherein the electrically conductive colored coating reflects light within a wavelength range from 400 nm to 700 nm (Page 3- Fig. 3) wherein the electrically conductive colored coating comprises titanium nitride (See Title - TiAIN) wherein depositing the electrically conductive colored coating is by radio frequency sputtering (Page 2 - utilizing RF sources for sputtering) at a vacuum pressure of from “about” 5 mTorr to “about” 25 mTorr (Page 2 - 2 * 10"3 mbar (i.e. 1.5 mTorr)), with a power from “about” 200 W to “about” 500 W (Page 2 - RF powers of 500 W or Table 1 RF power from 120 to 380 W), and using an inert gas (Page 2 - 1.e. argon) having a flow rate of from “about” 5 standard cubic centimeters per minute (sccm) to “about” 15 seem (Page 2- 25 sccm) as a sputtering gas at a sputtering temperature of from “about” 25°C to “about” 40°C (Page 2 - depositing at room temperature), wherein the metal substrate comprises nickel, stainless steel, aluminum, or 
Regarding wherein the substrate has a temperature of up to 350 degrees C, Jalai et al. teach depositing at room temperature (Page 2) “Up to 350 degrees C” is a temperature range that includes room temperature up to the maximum temperature of 350 degrees C.
The differences between Jalali et al. and claim 1 is that the thickness of “about” 90 nm is not discussed (Claim 1), the time for deposition being from 0.1 minutes to about 10 minutes is not discussed (Claim 1) and the substrate exhibits a change in color with increasing thickness of the electrically conductive colored coating, that is independent of component(s) in the coating is not discussed (Claim 1), controlling a color of the metal substrate by controlling the thickness of the coating is not discussed (Claim 1).
Regarding the thickness of “about” 90 nm (Claim 1), Jalali et al. teach the thickness of “about” 100 nm.  “About” 100 nm covers “About” 90 nm because “about” can be interpreted to be close or within the range.  Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").

Regarding the substrate exhibiting a change in color with increasing thickness of the electrically conductive colored coating, that is independent of component(s) in the coating (Claim 1), Zhu et al. teach that the color of the film and the substrate changes color with increasing thickness of the electrically conductive colored coating. The color changes from Yellow (i.e. Gold) to Red to Blue depending on thickness of coating. (See section 5.2 page 1632, Figs. 2-4) Given that the primary reference to Jalali et al. teach depositing a film at a thickness and that thickness would change as deposited over time the color of the film and substrate would change to a final color at the final thickness. This is a recognized effect by Zhu et al.’s teachings because increasing layer thickness change from yellow to red to blue.
Regarding controlling a color of the metal substrate by controlling the thickness of the coating (Claim 1), Zhu et al. teach that the color of the film and the substrate changes color with increasing thickness of the electrically conductive colored coating. The color changes from Yellow (i.e. Gold) to Red to Blue depending on thickness of coating. (See section 5.2 page 1632, Figs. 2-4) One of ordinary skill would control the thickness of the deposited film depending on the color to be deposited.
DEPENDENT CLAIM 6:
The difference not yet discussed is wherein the radio frequency sputtering is conducted at a vacuum pressure of from about 5 mTorr to about 10 mTorr, with a power from about 200 W to about 300 W, and using an inert gas having a flow rate of from about 10 seem to about 15 seem 
Regarding claim 6, Jalali et al. discussed above already teach utilizing “About” 5 mtorr (i.e. 1.5 mTorr), a power of “about” 200 W to “about” 300 W for RF power (Table 1), utilizing argon as an inert gas at a flow rate of “about” 10 seem to “about” 15 seem (i.e. 25 seem) and deposition at “about” 25 degrees C to “about” 40 degrees C (i.e. room temperature). (See Jalali et al. discussed above) To deposit layers on the order of nanometers Chang et al. suggest depositing for 8 minutes. (Paragraphs 0073, 0078)
DEPENDENT CLAIM 7:
Regarding claim 7, Jalali et al. teach wherein the electrically conductive colored coating further comprises an alloying element selected from at least one of aluminum, cobalt, manganese, vanadium, chromium, niobium, nickel, molybdenum, or copper. (Pages 1, 2 — aluminum)
DEPENDENT CLAIM 8:
Regarding claim 8, Jalali et al. teach wherein titanium nitride and the alloying element are present in a weight ratio of from 1:1 to 99:1. (Page 6 - TiAIN with various ratios of Ti to Al)
DEPENDENT CLAIM 9:
Regarding claim 9, Jalali et al. teach wherein the alloying element includes aluminum. (Pages 1, 2- aluminum)
DEPENDENT CLAIM 10:
Regarding claim 10, Jalali et al. teach wherein titanium nitride and aluminum are present in a weight ratio of from 2:1 to 25:1. (Page 6 - TIAIN with various ratios of Ti to Al) 

DEPENDENT CLAIM 11:
Regarding claim 11, Jalali et al. teach utilizing a mask and removing (inherent) the mask. (Page 2)
DEPENDENT CLAIM 33:
The difference not yet discussed is wherein the electrically conductive colored coating has a thickness from about 30 nm to about 80 nm.
Regarding claim 33, Jalali et al. teach the electrically conductive colored coating has a thickness of “about” 100 nm, which reads on Applicant’s thickness of “about” 80 nm. (See Jalali et al. discussed above) It should be noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Carp, of America v. Banner, 778 F.2d 775, 783. 227 USPQ 773. 779 (Fed. Or. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0,94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See, also Warner-.]enkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of
equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F,2d 454, 456. 105 USPQ 233. 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from (he claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 1.68 F.2d 104, 108 (CCPA 
art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs ./ftJ and 25 Ibs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)
DEPENDENT CLAIM 34:
The difference not yet discussed is wherein the substrate exhibits a change in color from pale gold to red with increasing thickness of the electrically conductive colored coating.

DEPENDENT CLAIM 35:
The difference not yet discussed is wherein the substrate has a temperature of up to 300 degrees C.
Regarding claim 35, Jalai et al. teach depositing at room temperature (Page 2) “Up to 350 degrees C” is a temperature range that includes room temperature up to the maximum temperature of 350 degrees C.
DEPENDENT CLAIM 41:
The difference not yet discussed is the sheet resistance of the film.
Regarding claim 41, since Jalai et al. teach the same manufacturing method as is used by applicant the sheet resistance of the film will be the same.
DEPENDENT CLAIM 42:
The difference not yet discussed is the coating consisting essentially of titanium nitride.
Regarding claim 42, Jalai et al. teach utilizing TiAlN as the coating.  This reads on “consisting essentially of titanium nitride”.  Furthermore, Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003)

The motivation for utilizing the features of Zhu et al. is that it allows for changing the color. (See section 5.2 page 1632, Figs. 2-4)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Jalali et al. by utilizing the features of Chandra et al. and Zhu et al. because it allows for depositing films at nanometer thickness with particular color.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. in view of Chandra et al. and Zhu et al. as applied to claims 1, 6-11, 33-35 above, and further in view Zhou et al. “Phase transition and properties of Ti-Al-N thin films prepared by r.f.-plasma assisted magnetron sputtering”, Thin Solid Films, 339, (1999), 203-208.
The difference not yet discussed is wherein the metal substrate is a battery terminal, an architectural component, or an aerospace structural component.
Jalali et al. already establish utilizing the coating for satellites. (Page 1) Zhou et al. establish utilizing stainless steel substrates. (Page 203)
The motivation for utilizing the features of Zhou et al. is that it allows for improving oxidation resistance. (Page 203)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Zhou et al. because it allows for improving oxidation resistance.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. in view of Chandra et al. and Zhu et al. and further in view of Zhou et al. as applied to claims 1, 2, 6-11, 33-35 above, and further in view of Uchida (U.S. PGPUB. 2013/0130107 Al).

Uchida et al. teach utilizing metal nitrides for coin batteries. (See Figs 1,8; Paragraphs 0044, 0045)
The motivation for utilizing the features of Uchida et al. is that it allows for producing batteries with high electrically conductivity. (Paragraph 0012)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Uchida is that it allows for producing batteries with high electrically conductivity.
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. “The effect of Al content, substrate temperature and nitrogen flow rate on optical band gap and optical features of nano structured TiAIN thin films prepared by reactive magnetron sputtering,” Appl. Phys. A (Published online: 24 October 2016) 122:978, pp. 1-7 in view of Chandra (U.S. PGPUB. 2016/0040912 Al) and Zhu et al. “Chromaticity and optical properties of colored and black solar-thermal absorbing coatings”, Solar Energy Materials & Solar Cells 94 (2010) pg. 1630-1635. 
INDEPENDENT CLAIM 36:
Regarding claim 36, Jalali et al. teach a method of imparting color to a metal substrate (Page 1 -For instance, the color of TiAIN thin films can be varied from golden to dark blue), the method comprising: depositing an electrically conductive colored coating onto a surface of the metal substrate or glass (Page 2 - quartz., understood by the examiner to be Fused quartz or fused silica is glass consisting of silica in amorphous (non-crystalline) form), and controlling a fine color of the metal substate by controlling a weight ratio of titanium nitride and an alloying 
argon) having a flow rate of from “about” 5 standard cubic centimeters per minute (sccm) to “about” 15 sccm (Page 2- 25 sccm) as a sputtering gas at a sputtering temperature of from about 25°C to about 40°C (Page 2 - depositing at room temperature), wherein the metal substrate comprises nickel, stainless steel, aluminum, or combinations thereof. (This appears to be optionally and only defines the substrate if the metal substrate is selected.).
The differences between Jalai et al. and claim 36 is that the thickness of from about 10 nm to about 90 nm is not discussed (Claim 36), wherein the metal substrate exhibits a change in color from pale gold to red with increasing thickness of the electrically conductive colored coating is not discussed (Claim 36), controlling a coarse color of the metal substrate by controlling the thickness of the coating is not discussed (Claim 36), and the deposition time being from about 0.1 min to about 10 mins is not discussed (Claim 36).
Regarding the thickness of from about 10 nm to about 90 nm (Claim 36), Jalali et al. teach the thickness of the coating to be about 100 nm. (Page 2 — “about” 100 nm is close to 99.9 nm etc.) It should be noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Carp, of America v. Banner, 778 F.2d 775, 783. 227 USPQ 773. 779 (Fed. Or. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up 
Regarding wherein the metal substrate exhibits a change in color from pale gold to red with increasing thickness of the electrically conductive colored coating (Claim 36), Zhu et al. teach that the color of the film and the substrate changes color with increasing thickness of the electrically conductive colored coating. The color changes from Yellow (i.e. Gold) to Red to Blue depending on thickness of coating. (See section 5.2 page 1632, Figs. 2-4) Given that the primary reference to Jalali et al. teach depositing a film at a thickness and that thickness would change as deposited over time the color of the film and substrate would change to a final color at the final thickness. This is a recognized effect by Zhu et al.’s teachings because increasing layer thickness change from yellow to red to blue.
Regarding controlling a coarse color of the metal substrate by controlling the thickness of the coating (Claim 36), Zhu et al. teach that the color of the film and the substrate changes color with increasing thickness of the electrically conductive colored coating. The color changes from Yellow (i.e. Gold) to Red to Blue depending on thickness of coating. (See section 5.2 page 1632, Figs. 2-4) One of ordinary skill would control the thickness of the deposited film depending on the color to be deposited.

DEPENDENT CLAIM 37: 
The difference not yet discussed is wherein the alloying element includes aluminum. Regarding claim 37, Jalali et al. teach utilizing aluminum. (See Jalali discussed above)
DEPENDENT CLAIM 38:
The difference not yet discussed is wherein titanium nitride and aluminum are present in a weight ratio of from 2:1 to 25:1.
Jalali et al. teach wherein titanium nitride and the alloying element are present in a weight ratio of from 2:1 to 25:1. (Page 6 - TiAIN with various ratios of Ti to Al)
The motivation for utilizing the features of Chandra is that it allows for depositing at the nanometer thickness. (Paragraphs 0073, 0078)
The motivation for utilizing the features of Zhu et al. is that it allows for changing the color. (See section 5.2 page 1632, Figs. 2-4)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Jalali et al. by utilizing the features of Chandra et al. and Zhu et al. because it allows for depositing films at nanometer thickness with particular color.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. in view of Chandra et al. and Zhu et al. as applied to claims 36-38 above, and further in view of Zhou et al. “Phase transition and properties of Ti-Al-N thin films prepared by r.f.-plasma assisted magnetron sputtering”, Thin Solid Films, 339, (1999), 203-208.

Jalali et al. already establish utilizing the coating for satellites. (Page 1) Zhou et al. establish utilizing stainless steel substrates. (Page 203)
The motivation for utilizing the features of Zhou et al. is that it allows for improving oxidation resistance. (Page 203)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Zhou et al. because it allows for improving oxidation resistance.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. in view of Chandra et al. and Zhu et al. and further in view of Zhou et al. as applied to claims 36-39 above, and further in view of Uchida (U.S. PGPUB. 2013/0130107 Al).
The difference not yet discussed is wherein the metal substrate is a battery terminal on a coin cell battery.
Uchida et al. teach utilizing metal nitrides for coin batteries. (See Figs 1, 8; Paragraphs 0044, 0045)
The motivation for utilizing the features of Uchida et al. is that it allows for producing batteries with high electrically conductivity. (Paragraph 0012)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Uchida is that it allows for producing batteries with high electrically conductivity.
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. in view of Chandra et al. and Zhu et al. as applied to claims 1, 7 and 36 above, and further in view of Kukino et al. (U.S. Pat. 5,700,551).
DEPENDENT CLAIM 43 and 44:
The difference not yet discussed is wherein the titanium nitride is present as a first layer having a first thickness and the alloying element is present as a second layer having a second thickness, such that the thickness of the electrically conductive coating is the sum of the first thickness and the second thickness, and wherein the second thickness is from 1 nm to 50 nm.
	Regarding claims 43, 44, Kukino et al. teach providing a first layer of titanium nitride and a second layer of TiAlN within Applicant’s thickness ranges.  (Column 2 lines 15-55; Column 3 lines 1-5; Column 6 lines 8-10)
	The motivation for utilizing the features of Kukino et al. is that it allows for improving corrosion resistance.  (Column 1 line 34)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Kukino et al. because it allows for improving corrosion resistance.
Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach the pressure and flow rates required by the claims and that the term about does not encompass the prior art’s teachings, it is argued that “about” can be construed to include values close to Applicant’s ranges.  Even assuming arguendo that “about” does not cover the prior art’s teachings it has been held  that prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
In response to the argument that Chandra does not teach the time utilized to achieve Applicant’s layer thickness, it is argued that Chandra teaches a time required to deposit a Applicant’s required layer thickness.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to the argument that the prior art does not teach controlling the color of a metal substrate by controlling the thickness of the coating, it is argued that Jalali et al. teach that be selecting a thickness you can control the color of the coating.
In response to the argument that the prior art does not teach the required thickness of about 10 nm to about 90 nm, Jalali et al. teach the thickness of “about” 100 nm.  “About” 100 prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 19, 2021